Citation Nr: 0026146	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-19 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.

4.  Entitlement to an effective date prior to October 17, 
1996, for the grant of service connection and assignment of a 
10 percent evaluation for tinnitus.

5.  Whether the veteran's appeal to a rating decision dated 
in October 1996 was timely.


REPRESENTATION

Appellant represented by:	J. P. DePlois, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The veteran


INTRODUCTION

The veteran had active service from July 1967 to June 1970.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Portland, Oregon, Department of 
Veterans Affairs (VA) Regional Office (RO).

In rating decisions dated in July 1997, the RO denied service 
connection for disabilities to include anxiety attacks, 
concentration problems, and post-traumatic stress disorder 
(PTSD).  The veteran submitted a notice of disagreement with 
such denials in June 1998.  However, as noted in the 
supplemental statement of the case dated in August 1999, at 
the time of his March 1999 hearing the veteran indicated that 
the issues of entitlement to service connection for anxiety 
and concentration problems had been subsumed by the RO's 
grant of service connection for PTSD.  In the August 1999 
supplemental statement of the case the RO notified the 
veteran that such matters would not be continued on appeal 
unless the veteran or his attorney reactivated such within 
60 days from the date of issuance of such supplemental 
statement of the case, November 5, 1999.  Neither the veteran 
nor his attorney has since raised argument or submitted 
evidence pertinent to those matters.  Accordingly, they are 
not before the Board.  See 38 C.F.R. § 20.204 (1999).

The issue of entitlement to a compensable evaluation for left 
ear hearing loss is discussed in the remand portion of this 
decision.



FINDINGS OF FACT

1.  The record contains competent evidence plausibly relating 
peripheral neuropathy to Agent Orange exposure during the 
veteran's Vietnam service.

2.  The evidence of record establishes that the veteran did 
not have acute or subacute peripheral neuropathy within one 
year after service discharge, and shows that peripheral 
neuropathy diagnosed after service is not otherwise related 
to Agent Orange exposure or other incident of service.

3.  The evidence demonstrates a right ear hearing loss 
disability related to in-service noise exposure.

4.  The claims file contains a report of contact sheet dated 
October 17, 1996, reflecting the veteran's desire to file a 
claim for VA benefits; such was accepted as an informal 
claim.  

5.  In March 1997, the RO received completed Form 21-526, in 
which the veteran claimed, in part, entitlement to service-
connection for ear problems. 

6.  At the time of VA examination on June 2, 1997, the 
veteran was noted to have persistent bilateral tinnitus since 
service.

7.  In a rating decision dated in May 1998, the RO granted 
service connection for tinnitus and assigned a 10 percent 
evaluation, effective June 2, 1997.  In a rating decision 
dated in October 1998, the RO amended the assigned effective 
date to October 17, 1996.  

8.  VA did not receive correspondence or documentation that 
may be accepted as a claim for compensation benefits for 
tinnitus prior to October 17, 1996.

9.  By decision dated in October 1999, the RO granted the 
veteran service connection for PTSD and assigned a 100 
percent disability evaluation effective May 2, 1996 to May 
31, 1996, with a 30 percent evaluation assigned thereafter.

10.  There remains no case or controversy with respect to 
whether the veteran's appeal to a rating decision dated in 
October 1996 that denied service connection for PTSD was 
timely.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
peripheral neuropathy is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  A right ear hearing loss disability was incurred as a 
result of active military service.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.

4.  The criteria for assignment of an effective date prior to 
October 17, 1996, for the grant of service connection and 
assignment of a 10 percent evaluation for tinnitus, have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 
38 C.F.R. §§ 3.155, 3.400 (1999).

5.  The veteran's appeal with respect to the timely receipt 
of a substantive appeal to the October 1996 decision that 
denied service connection for PTSD is moot.  38 U.S.C.A. § 
7105(d)(5) (West 1991 & Supp. 2000); 38 C.F.R. § 20.101 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Generally Applicable Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (table). 

Generally, medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Lay or medical evidence, as appropriate, may be 
used to substantiate service incurrence.  See Layno v. Brown, 
6 Vet. App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  The Court has elaborated that the second and 
third Caluza elements may also be satisfied under 38 C.F.R. § 
3.303(b) (1999), by the submission of (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. at 495-97.  However, even under 
this regulation, medical evidence is required to demonstrate 
a relationship between a present disability and the 
continuity of symptomatology if the condition is not one 
where a lay person's observations would be competent.  See 
Niemiec v. West, No. 96-920 (U.S. Vet. App. Dec. 1, 1999) 
(per curiam) (the Court found the veteran's claim not well 
grounded where there was no medical evidence of a chronic 
psychiatric disorder manifested in service, and where there 
was no medical evidence linking a diagnosed post-service 
psychiatric disorder to service); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999); Wade v. West, 11 Vet. App. 302 
(1998); Boyer v. West, 11 Vet. App. 477 (1998), aff'd on 
reh'g, 12 Vet. App. 142 (1999).

For the purposes of determining whether a claim is well-
grounded, the Board must presume the truthfulness of the 
evidence, "except when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion."  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The standard for 
establishing a well-grounded claim has been described as very 
low.  Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).

Factual Background-Peripheral Neuropathy

The veteran served in the Republic of Vietnam.  Service 
medical records contain no diagnoses of acute or subacute 
peripheral neuropathy and reflect no notation of complaints 
relevant to numbness of the extremities.

On the application for VA benefits received in March 1972, 
the veteran made no claim for benefits based on peripheral 
neuropathy, and did not identify problems with extremity 
numbness.  

The claims file contains records of VA and private treatment 
dated during the 1970s and 1980s.  Such reflect treatment 
primarily for substance and alcohol abuse and for psychiatric 
disability, and are without notation of diagnosed peripheral 
neuropathy or complaints of extremity numbness.

A review of the April 1981 personal hearing testimony shows 
that the veteran did not complain of numbness of the 
extremities or claim he had peripheral neuropathy.  The Board 
also notes that in connection with a statement received in 
June 1983, in which the veteran reported duty assignments and 
incidents in Vietnam, he did not claim Agent Orange exposure 
or numbness in the extremities.  In connection with a 
personal hearing in May 1988, the veteran testified relevant 
to his psychiatric disability and his use of alcohol and 
drugs since service.

The claims file contains private treatment records, which 
reflect treatment for bronchitis, a contusion, hypertension 
and chronic sleep disturbance and anxiety state associated 
with alcohol abuse in November and December 1993, and for a 
right leg fracture in June 1994.

From July to August 1995, the veteran was hospitalized for 
alcohol dependency and depression.  The VA hospital report 
includes note of alcoholic liver disease, and 
thrombocytopenia and neutropenia stated to be secondary to 
alcoholism.  The also veteran complained of right hip and 
knee pain due to old injuries at that time.  A report of 
hospitalization from August to September 1995 includes note 
of diabetes mellitus.  

A report of VA hospital admission in November 1995 notes 
alcohol dependency and depression.  The veteran was treated 
for skin problems, secondary to scabies and a drug reaction.  
Also noted was insulin dependent diabetes.  Neurologic 
examination did not result in a diagnosis of peripheral 
neuropathy.  A VA report of hospital admission in December 
1995 notes alcohol dependency and depression, as well as 
insulin-dependent diabetes.  Neurologic examination was 
within normal limits at that time.  

A clinical record dated in January 1996 shows a diagnosis of 
diabetes.  The veteran was undergoing physical therapy at 
that time for pelvic, knee and shoulder problems.  Records 
reflect ongoing mental health treatment and diabetes 
maintenance.

In connection with VA treatment and evaluation in January 
1996, the veteran reported persistent musculoskeletal pain 
and stated he would episodically awaken at night with a fine 
tremor, which he attributed to anxiety attacks.  At the time 
of mental status examination in January 1996, the veteran was 
noted to have a fine tremor.  A report of hospital intake 
examination in January 1996 is of record and notes the 
veteran's history of psychiatric problems and drug and 
alcohol use, as well as his diabetes mellitus.  Neurologic 
examination revealed a fine tremor of the veteran's 
outstretched hands and some peripheral neuropathy to a sharp 
object.  The relevant impression was peripheral neuropathy, 
probably related to alcohol abuse.  A nursing section note 
dated in January 1996 notes the veteran's complaints of 
shooting pains down his legs and arms.  Later in January 
records note complaints of tingling shock-like feelings from 
the neck to the arms and rest of the body.  The impression 
was questionable anxiety or cord compression.  A radiology 
profile report, dated in February 1996, notes a history of 
paresthesias in the arms and legs.  

A summary report of VA hospitalization from December 1995 to 
July 1996 includes a diagnosis of peripheral neuropathy.  
That report notes work-up for chronic pain and for complaints 
of tingling feelings in the veteran's body.  It was stated 
that it was "unclear whether this was a manifestation of his 
cervical arthritis and possible spinal cord compression..."  
Also noted was that the veteran's psychiatric disorder could 
be contributing to his symptoms in light of his tendency 
toward somatization.  

A report of VA hospitalization in February 1997 notes the 
presence of needle tracks and that the veteran used heroin.  
Diagnoses included polysubstance dependence and insulin-
dependent diabetes.

In April 1997, the veteran presented for VA examination of 
his joints.  The examiner noted a history of diabetes and 
peripheral neuropathy, as well as many injuries over the 
years and disabilities to include degenerative disease of the 
spine.  The resulting diagnoses did not include peripheral 
neuropathy.  VA general medical examination was also 
conducted at that time.  The veteran reported numbness and 
tingling in his hands and feet since 1970, shortly after 
discharge from service.  He indicated that during his Vietnam 
service he was in recently defoliated areas and swam in 
rivers contaminated with Agent Orange.  The examiner noted 
that the veteran completed an Agent Orange registry 
examination giving details of his Vietnam service.  The 
examiner then noted that the veteran was diagnosed with 
diabetes in 1995.  Examination revealed a moderate tremor of 
the outstretched hands and decreased touch of the feet on 
sensory examination.  Pain sensation was intact in the hands 
and feet and touch sensation was intact in the hands.  The 
diagnoses included peripheral neuropathy of the feet 
secondary to Agent Orange.

In connection with a personal hearing in March 1999, the 
veteran's attorney presented argument pertinent to Agent 
Orange exposure, peripheral neuropathy and the application of 
VA presumptions.  

VA clinical record dated in 1998 and 1999 continue to reflect 
treatment for psychiatric problems and for health problems to 
include diabetes mellitus and issues with substance and 
alcohol use.

In May 2000, the Board requested an expert opinion relevant 
to the etiology of peripheral neuropathy from the Veterans 
Healthcare Administration (VHA).  The question presented was:  
"Based on consideration of the entire evidentiary record, is 
it at least as likely as not that the veteran's peripheral 
neuropathy is etiologically related to herbicide exposure as 
opposed to alcohol abuse, diabetes, or other factor?"  In 
August 2000, VA received the requested expert medical 
opinion, offered by D.L., M.D., a staff neurologist at the VA 
Healthcare Network at Buffalo, New York.  Dr. D.L. noted that 
the veteran had two tours of duty in Vietnam and reported 
exposure to recently defoliated areas and water contaminated 
with Agent Orange.  Dr. D.L. cited a review of service 
medical records, to include at discharge, as negative for 
symptoms or diagnosis of peripheral neuropathy.  Dr. D.L. 
noted other medical problems pertinent to the veteran, to 
include diabetes diagnosed in 1995, and noted that symptoms 
or signs of peripheral neuropathy were not noted in 
connection with hospitalization in 1995.  Dr. D.L. also noted 
problems with alcoholism, poly-drug abuse and schizophrenia.  
Dr. D.L. continued to note other post-service medical 
evidence and then summarized that such record provided no 
evidence to support a diagnosis of acute or subacute 
peripheral neuropathy temporally associated with Agent Orange 
exposure.  Dr. D.L. stated finding "no evidence in the 
record that any signs of peripheral neuropathy were present 
until 25 years after the patient's last tour of Vietnam.  
Given the patient's mental status, his recollection of the 
timing of onset of symptoms referable to peripheral 
neuropathy is highly suspect."  Dr. D.L. concluded that the 
medical chronology indicated emergence of subtle signs of 
peripheral neuropathy shortly after the patient's diagnosis 
of diabetes mellitus and was "quite consistent with 
peripheral neuropathy secondary to diabetes.  Alcohol may 
also have predisposed to the development of this condition."


Law and Regulations Specific to Agent Orange

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 C.F.R. §§ 3.307(a)(6)(iii).  

The diseases that shall be service connected if the veteran 
was exposed to an herbicide agent during active service, if 
the requirements of 38 C.F.R. §§ 3.307(a)(6) are met, even 
though there is no record of such disease during service, and 
provided further that the requirements of 38 C.F.R. § 
3.307(d) (1999) are satisfied include acute and subacute 
peripheral neuropathy.  38 C.F.R. § 3.309(e).  Specifically, 
where a veteran has Vietnam service and acute or subacute 
peripheral neuropathy is manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, service incurrence shall be 
presumed.  38 C.F.R. § 3.307(a)(6)(ii) (1999).  For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), Note 2 (1999).  

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

Absent objective evidence of some disease or disability for 
which service connection might be granted on a presumptive 
basis, the veteran is not entitled to the in-service 
presumption of exposure to a herbicide agent.  See McCartt v. 
West, 12 Vet. App. 164 (1999) (neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
Caluza where the veteran has not developed a condition 
enumerated in either 38 U.S.C.A. § 1116(a) or 38 C.F.R. § 
3.309(e)). 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994); see 38 C.F.R. § 3.303(d) 
(1998).

Analysis-Peripheral Neuropathy

The Board begins by finding the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
to be well grounded within the meaning of 38 U.S.C.A. §  
5107.  The veteran served in Vietnam and claims exposure to 
Agent Orange coincident with such service.  Also, the record 
contains a diagnosis of peripheral neuropathy of the feet 
that has been related to Agent Orange exposure.  

The Board is also satisfied that all relevant and available 
facts have been properly developed.  The veteran has been 
examined by the VA in connection with his claim and has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  Also, an expert opinion has been 
obtained in this case.  In that respect, the Board notes the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Thurber v. Brown, 5 Vet. App. 119 (1993).  The Court held 
that, 

[B]efore the BVA relies, in rendering a 
decision on a claim, on any evidence 
developed or obtained by it subsequent to 
the issuance of the most recent 
[Statement of the Case (SOC)] or 
[Supplemental SOC] with respect to such 
claim, the BVA must provide a claimant 
with reasonable notice of such evidence 
and of the reliance proposed to be placed 
on it and a reasonable opportunity for 
the claimant to respond to it.  If, in 
the course of developing or obtaining or 
attempting to so develop or obtain such 
evidence, the BVA becomes aware of any 
evidence favorable to the claimant, it 
shall provide the claimant with 
reasonable notice of and a reasonable 
opportunity to respond to the favorable 
evidence, and shall in its decision 
provide reasons or bases for its findings 
with respect to that evidence.

Thurber, 5 Vet. App. at 126.  Consistent with the above, the 
Board has provided the veteran with a copy of the August 2000 
VHA opinion and afforded him a 60-day period in which to 
submit additional evidence or argument.  In September 2000, 
the veteran's attorney advised the Board that no further 
evidence or argument would be submitted.  Thus, no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Once a claim is found to be well grounded, the presumptions 
of credibility and entitlement of the evidence to full weight 
no longer apply.  In the adjudication that follows a finding 
of well groundedness, the Board must determine, as a question 
of fact, both the weight and credibility of the evidence.  
See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 
3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In this case the preponderance of the evidence is against the 
veteran's claim.  The Board first acknowledges that the 
record does contain a competent diagnosis of peripheral 
neuropathy.  However, a review of service medical records is 
completely negative for a diagnosis of peripheral neuropathy, 
or for notation of lower extremity numbness or tingling, 
see 38 C.F.R. § 3.303(a), and, the record is completely 
absent diagnosis of subacute or acute peripheral neuropathy, 
the disease entity for which a presumption exists under 
38 C.F.R. §§ 3.307, 3.309. 

The Board does not dispute that the veteran had service in 
Vietnam.  He claims to have been exposed to Agent Orange 
and/or other herbicides in the course of such service.  The 
Board need not herein definitively determine whether or to 
what extent the veteran was exposed to Agent Orange or other 
herbicides during service as the record is completely 
negative for any diagnosis of subacute or acute peripheral 
neuropathy, the presumptive diseases listed in regulations 
pertinent to Agent Orange or other herbicide exposure.  
Governing regulations are specific in providing presumptive 
service connection only where a Vietnam service veteran has 
acute or subacute peripheral neuropathy, and where such is 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  
38 C.F.R. § 3.307(a)(6)(ii).  Clearly, the veteran in this 
case was not found to have peripheral neuropathy until many 
years after service, and neither subacute nor acute 
neuropathy is shown in the competent evidence of record, and 
certainly not within the one-year presumptive period set out 
in defining regulations.  Absent objective evidence of some 
disease or disability for which service connection might be 
granted on a presumptive basis, the veteran is not entitled 
to the in-service presumption of exposure to a herbicide 
agent.  See McCartt v. West, 12 Vet. App. 164 (1999).

As the presumptive provisions are not applicable to the 
veteran's case, the Board must consider the other bases for 
service connection.  In that regard, the Board notes that 
although the veteran now provides a history of continuous 
symptoms of numbness and tingling in his legs since service, 
such assertions are not supported by the record.  The 
veteran's claims file consists of three volumes and extensive 
records of post-service VA and private treatment for 
psychiatric problems as well as orthopedic joint problems.  
Those records are significant in that for decades after 
service the veteran did not report numbness or tingling in 
his extremities to physicians coincident with treatment for 
other disabilities.  In any case, the veteran himself is not 
competent to relate reported symptomatology to a diagnosis of 
peripheral neuropathy or in turn to relate such diagnosis to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board continues to note that the claims file does contain 
an opinion linking claimed in-service Agent Orange exposure 
to service, offered by the April 1997 VA examiner.  See 
38 C.F.R. § 3.303(d).  However, the Board finds such opinion 
to be of less probative value than other evidence in the 
claims file that links diagnosed peripheral neuropathy to the 
veteran's long history of alcohol abuse.  The April 1997 
examiner based such conclusion on the veteran's history of 
continued symptomatology and did not provide any discussion 
or explanation as to the role played, if any, by the 
veteran's alcohol and substance use, his spinal disc disease, 
or his diabetes mellitus.  It is unclear what evidence and 
factors the April 1997 took into account in arriving at such 
conclusion.  The weight of a medical opinion is diminished 
where that opinion is ambivalent, based on an inaccurate 
factual premise, is based on an examination of limited scope, 
or where the basis for the opinion is not stated.  See Reonal 
v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Also, the Board is not bound to accept medical opinions which 
are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal, op. cit.; and Guimond v. Brown, 6 Vet. 
App. 69 (1993) and most recently, Pond v. West, 12 Vet. App. 
341 (1999) where the appellant was himself a physician. 

Contrary to the above, the Board emphasizes that peripheral 
neuropathy is first shown in the appellate record in records 
created coincident with VA treatment for substance and 
alcohol abuse and for psychiatric problems.  The conclusion 
reached by VA medical professionals in 1996 was that the 
veteran had peripheral neuropathy related to alcohol abuse.  
Other physicians questioned potential causation by the 
veteran's spinal problems.  None of the treating physicians 
related the veteran's complaints to Agent Orange exposure.  

Consistent with the clinical conclusion is the VHA opinion 
offered by Dr. D.L.  Dr. D.L. considered all relevant factors 
in the case and reviewed the entire claims file, to include 
the April 1997 VA examination opinion linking peripheral 
neuropathy to Agent Orange exposure.  Dr. D.L. specifically 
noted the absence of relevant complaints until approximately 
1995; noted the veteran to be a questionable historian; and 
noted the role played by alcohol, diabetes mellitus and 
substance use.  Dr. D.L. concluded that the record did not 
support signs of peripheral neuropathy until many years after 
service and that the medical chronology and subtle emergence 
of peripheral neuropathy in the veteran's case was consistent 
with diabetic neuropathy.  Dr. D.L. allowed for a 
contributing or predisposing role of alcohol use but not 
Agent Orange exposure.  Dr. D.L.'s opinion is not only 
consistent with treatment records in the claims file, but 
also reflects an opinion offered by a neurologist who 
reviewed a more complete and accurate record than the April 
1997 VA examiner.  Accordingly, such opinion, in tandem with 
extensive treatment records documenting the veteran's 
diabetes and alcohol and substance use history, is more 
probative than the April 1997 opinion.  Again, the veteran 
himself, although linking Agent Orange exposure to peripheral 
neuropathy, is not competent to offer such opinion.  See 
Espiritu, supra.  Accordingly, the veteran's claim of 
entitlement to service connection for peripheral neuropathy 
is denied.

Factual Background-Right Ear Hearing Loss

A report of service medical examination dated in September 
1966 shows all zeros for right ear decibel loss testing.  VA 
audiometric readings prior to June 30, 1966, and service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  
When converted from ASA to ISO units, the veteran manifested 
right ear decibel losses of 15 at 500 Hertz, 10 at 1000, 2000 
and 3000 Hertz, and 5 at 4000 Hertz in September 1966.  A 
service medical entry dated in January 1970 notes that both 
of the veteran's tympanic membranes were occluded by cerumen.  
The report of medical examination dated in March 1970, at 
discharge, shows right ear pure tone thresholds, in decibels, 
of 5 at 500 and 1000 Hertz, 25 at 2000 Hertz, 10 at 3000 
Hertz and 5 at 4000 Hertz.  The summary of defects and 
diagnoses included high frequency hearing loss in the left 
ear, but not the right ear.  Military records reflect that 
the veteran's military occupational specialty was a 
refrigeration specialist.

The veteran first claimed entitlement to VA benefits based on 
hearing loss in a statement and application received in March 
1997.

A VA record dated in June 1997 includes note of the veteran's 
complaints of hearing loss and tinnitus, which the veteran 
attributed to noise exposure during service.  The veteran 
indicated he was uncertain as to whether he had medical 
attention for his ears since service, but that he did get 
hearing aids in the spring of 1996.  In June 1997, the 
veteran presented for audiologic examination, which revealed 
speech recognition in the right ear of 94 percent and right 
ear pure tone thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
5
20
50
50

In a letter dated in June 1997, W.C., M.D., noted that the 
veteran had had no post-service or recent noise exposure but, 
rather, attributed his hearing loss to exposure to firearms 
while on tour of duty in Vietnam.  Dr. W.C. interpreted the 
June 1997 audiometric results as showing bilateral 
symmetrical sensorineural hearing loss, slightly greater in 
the right ear than in the left.   Dr. W.C. referenced such 
high frequency deficits as "presumably" caused by noise 
exposure.


Analysis--Right Ear Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, 
at discharge from service the veteran demonstrated some 
measure of hearing loss.  However, for the purpose of 
applying VA regulations, impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  At 
discharge the veteran did not meet such criteria and thus, no 
right ear hearing loss disability was shown at that time.

However, the Court has held that service connection can be 
granted for a hearing loss where the veteran can establish a 
nexus between his current hearing loss and a disability or 
injury he suffered while he was in military service.  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  38 C.F.R. § 3.385 
does not prevent a veteran from establishing service 
connection for a hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

In this case the veteran has reported in-service noise 
exposure.  The Board finds such history to be credible, 
particularly in the face of service discharge evidence of a 
left ear hearing loss disability for which the veteran is 
already service connected.  Moreover, the veteran has 
consistently denied post-service exposure to noise, a fact 
noted in examination evidence.  The record also contains a 
competent medical opinion, from W.C., M.D., who notes that 
the veteran's hearing loss is presumed related to such noise 
exposure.  The veteran currently demonstrates a right ear 
hearing loss disability as defined by 38 C.F.R. § 3.385.  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing In Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).  There is no evidence in the present record 
dissociating the veteran's right ear hearing loss disability 
from in-service noise exposure.  As such, service connection 
for right ear hearing loss is granted.  38 C.F.R. § 3.303.

II.  Effective Dates

Pertinent laws and regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
the effective date will be assigned on the basis of the facts 
as found.  38 C.F.R. § 3.400(a).  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise the effective date is the date of receipt 
of claim or date entitlement arose, whichever is later.

Analysis

In this case the veteran was discharged from military service 
June 24, 1970.  The RO first received a claim of entitlement 
to VA compensation benefits based on any disability in 
March 1972.  Prior to that there is no documentation that may 
be accepted as a formal or informal claim for benefits.  As 
such is more than one year after service discharge, an 
effective date of June 25, 1970, the date following discharge 
from service, would  not in any case be warranted.  See 
38 C.F.R. § 3.400(b)(2)(i).

The Board has carefully reviewed the claims file, to include 
all correspondence and other documentation submitted by the 
veteran since service.  The Board notes that the claims file 
contains a report of contact sheet dated October 17, 1996, 
reflecting that the veteran advised the RO via telephone of 
his desire to file a claim for nonservice-connected pension.  
Such was accepted as an informal claim for benefits and the 
RO sent the veteran a formal application form.  See 
38 C.F.R. § 3.155.  In March 1997, the RO received a 
completed Form 21-526, in which the veteran claimed 
entitlement to both service-connected compensation benefits 
and nonservice-connected pension benefits.  He listed 
disabilities to include peripheral neuropathy, PTSD with 
depression, anxiety attacks, concentration problems and 
hearing loss.  

In a rating decision dated in July 1997, the RO established 
service connection for left ear hearing loss, assigned a zero 
percent evaluation effective October 17, 1996, and denied 
right ear hearing loss.  In a rating decision dated in May 
1998, the RO granted service connection for tinnitus, 
assigned a 10 percent evaluation, effective June 2, 1997.  In 
a rating decision dated in October 1998, the RO amended the 
assigned effective date to October 17, 1996, the date of 
receipt of the claim leading to the VA audiologic examination 
that showed tinnitus.  

The medical evidence and statements from the veteran prior to 
October 17, 1996, primarily reflect arguments, comments, 
findings and diagnosis pertinent to psychiatric disability.  
Such records are completely absent notation of complaints of 
ringing or buzzing in the ears or other ear problems.  Nor 
does the post-service medical evidence prior to 
October 17, 1996, reflect a diagnosis of tinnitus.  Notably, 
the veteran filed claims for VA benefits on multiple 
occasions prior to October 17, 1996.  None of the application 
forms prior to October 1996 contain reference to any ear 
problems, specifically tinnitus, and do not demonstrate the 
veteran's intent to claim VA benefits based on such.  

The Board is bound by governing regulations and emphasizes 
that an application for benefits must be submitted by a 
veteran.  Thus, absent evidence of receipt of a claim for 
benefits based on tinnitus prior to October 17, 1996, an 
earlier effective date for the grant of service connection 
for tinnitus is not warranted in this case.  
38 C.F.R. § 3.400.

III.  Timeliness of Appeal

Pertinent laws and regulations

An appeal to the Board is initiated by filing of a notice of 
disagreement.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§§ 20.200, 20.201 (1999).  Then, after a statement of the 
case has been is issued, the appeal is completed by filing a 
substantive appeal.  38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. §§ 20.200, 20.202 (1999).  A substantive appeal can be 
set forth on a VA Form 9 ("Appeal to Board of Veterans' 
Appeals") or on correspondence specifically identifying the 
issues appealed and setting out specific arguments relating 
to the errors of fact or law made by the agency of original 
jurisdiction.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.  

To be considered timely, a substantive appeal must be filed 
within 60 days from the date that the RO mails the statement 
of the case to the veteran, within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1999).  
If the claimant fails to file a substantive appeal in a 
timely manner, and fails to timely request an extension of 
time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See 
also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

38 U.S.C.A. § 7105(d)(5) provides that the Board may discuss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.

Analysis

By way of history, the RO denied service connection for PTSD 
in a rating decision dated in October 1996 and notified the 
veteran of such determination by letter dated in October 9, 
1996.  The RO received the veteran's disagreement with such 
denial in July 1997, and, following a July 1997 rating 
decision that confirmed the denial, issued a statement of the 
case on the matter on July 16, 1997.  The RO advised the 
veteran that he had 60 days from issuance of the statement of 
the case or the remainder of the one-year appeal period in 
which to perfect such appeal.  No Form 9 or other 
correspondence perfecting the veteran's appeal was received 
by October 10, 1997.  Rather, in March 1998 the RO received a 
Form 9 in which the veteran expressed the desire that his 
PTSD appeal be kept "open and active."  In a letter dated 
in May 1998, the RO advised the veteran that such Form 9 was 
not timely and that the October 1996 rating decision that 
denied service connection for PTSD was final.  The veteran 
perfected an appeal with respect to the timeliness matter.

However, in a rating decision dated in October 1999, the RO 
established service connection for PTSD with depression and 
assigned a temporary 100 percent evaluation based on 
hospitalization, effective May 2, 1996; with a 30 percent 
schedular evaluation assigned thereafter.  See 38 C.F.R. 
§§ 4.29, 4.130, 4.132, Diagnostic Codes 9411, 9434 (1996, 
1999).  The RO notified the veteran of that decision by 
letter dated October 26, 1999, and, to the Board's knowledge, 
he has not filed a notice of disagreement with respect to the 
"down-stream" issues of the effective date or disability 
evaluations assigned.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997); see also Barrera v. Gober, 122 F.3d 1030 
(Fed. Cir. 1997).

Inasmuch as the veteran is now in receipt of compensation 
benefits for PTSD effective prior to the October 1996 rating 
decision that had denied service connection for PTSD, no 
justiciable error of fact or law remains with respect to 
whether the veteran's appeal to the October 1996 denial of 
service connection for PTSD was timely.  That is, the entire 
benefit sought, service connection for PTSD, has now been 
granted.  As there is no remaining case or controversy over 
which the Board has jurisdiction, the appeal must be 
dismissed as moot.  38 U.S.C.A. §§ 7104, 7105(d); 
38 C.F.R. § 20.101 (1999); Waterhouse v. Principi, 3 Vet. 
App. 473 (1992); Mokal v. Derwinski, 1 Vet. App. 12 (1990).


ORDER

Service connection for peripheral neuropathy is denied.

Service connection for right ear hearing loss is granted.

An effective date prior to October 17, 1996, for the grant of 
service connection and assignment of a 10 percent evaluation 
for tinnitus is denied.

The matter of whether the veteran's appeal to a rating 
decision dated in October 1996 was timely is dismissed as 
moot.


REMAND

The veteran is currently service-connected for left ear 
hearing loss, evaluated as zero percent disabling.  The 
severity of hearing loss disability is ascertained, for VA 
rating purposes, by application of the criteria set forth at 
38 C.F.R. § 4.87 (1999).  Under these criteria, the degree of 
disability for bilateral service-connected hearing loss 
disability is determined by application of a rating schedule 
that establishes eleven auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 
4.86, 4.87, Diagnostic Codes 6100 through 6110 (1996, 1999).  
As described by the Court, the assignment of disability 
ratings in hearing cases is derived by a mechanical 
application of the VA's Schedule for Rating Disabilities to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The evaluations derived from the Schedule 
are intended to make proper allowance for improvement by 
hearing aids.  38 C.F.R. § 4.86 (1999).

However, when rating disability evaluations, generally, the 
use of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is to be avoided.  38 C.F.R. § 4.14 (1999).  Thus, 
if a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (1997).  See also Boyer 
v. West, 11 Vet. App. 477 (1998).  

The veteran's service-connected left ear hearing loss 
disability has, in the past, been evaluated consistent with 
the above.  However, insofar as the decision herein above, 
inter alia, grants service connection for a right ear hearing 
loss disability, re-evaluation based on consideration of 
bilateral hearing loss manifestations is in order.  In that 
respect the Board further notes that the Court's discussion 
in Fenderson v. West, 12 Vet. App. 119 (1999), is applicable 
with respect to the veteran's bilateral hearing loss 
disability.  In Fenderson, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson at 126-
28.  In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations did not require that the final 
rating be effective the date of the claim. Rather, the law 
must be taken at its plain meaning and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.  

Thus, to ensure proper evaluation, remand to obtain a 
contemporary examination and to ensure RO consideration of 
all the evidence of record and the propriety of staged 
ratings is in order.

Accordingly, this matter is returned to the RO for the 
following:

1.  The RO should ensure that all records 
of VA treatment or evaluation for hearing 
loss are associated with the claims file 
and also obtain any other identified 
medical evidence pertinent to such 
disability, with the veteran's release.

2.  The veteran should be afforded a VA 
audiologic examination to determine the 
current severity of bilateral hearing 
loss.  Audiometric tests results should 
be associated with the examination 
report, a written interpretation of which 
should be provided.  Specifically, the 
examiner should interpret the average 
decibel losses and speech recognition 
percentages in each ear.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the veteran's 
claim of entitlement to a compensable 
evaluation for hearing loss.  If the 
benefit sought on appeal remains denied 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. M. Daley
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 26 -


- 1 -


